Citation Nr: 1646359	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a pilonidal cyst.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder (in remission).

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to total disability based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to June 1970.

These issues come before the Board of Veterans' Appeals (Board) on appeal from February 2009 (upper extremity peripheral neuropathy), August 2013 (pilonidal cyst, diabetes mellitus, bilateral lower extremity peripheral neuropathy), and March 2015 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).

This case was previously before the Board in August 2015.  The Board remanded the claims so that the Veteran could be afforded a hearing.

In August 2016, the Veteran appeared and testified before the undersigned Veterans' Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is contained in the record.

The issue(s) of entitlement to increased ratings for bilateral lower extremity peripheral neuropathy and PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the August 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeals regarding his right and left upper extremity peripheral neuropathy.

2.  During the period on appeal, the Veteran's diabetes mellitus has been controlled with oral hypoglycemic and restricted diet.

3.  The Veteran's residuals of removal of a pilonidal cyst resulted in a painful and unstable scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for right and left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.120 Diagnostic Code 7913 (2015).

3.  The criteria for an initial 20 percent rating, but no higher, for residuals of a pilonidal cyst have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118a Diagnostic Codes 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran (with his attorney present) has withdrawn the appeal as to the issues of entitlement to service connection for right and left upper extremity peripheral neuropathy during his August 2016 Board hearing.  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal with regard to the aforementioned issue, further action by the Board in this matter would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter provided in March 2013 with regard to the claims for diabetes mellitus and the residuals of a pilonidal cyst.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Regarding the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, limited private treatment records, and statements provided by the Veteran.  The Veteran has additionally been provided with pertinent VA examinations, including in 2008 (peripheral neuropathy, but includes diabetes information) and 2013 (diabetes and skin).  These examination reports include statements provided by the Veteran regarding the impact of his disabilities on his functioning, and contain physical evaluations that address the rating criteria.  
The Board notes that the Veteran testified that his diabetes has gotten worse in the last year or so because his doctor increased his dosage of Metformin.  He denied being on Insulin.  As will be discussed below, for a rating in excess of 20 percent, insulin, restricted diet, and regulation of activities is required.  During his testimony, the Veteran noted that he was not prescribed Insulin.  The Board concludes that there is sufficient evidence to rate the Veteran based on the current evidence of record, as the Veteran fully described his currently symptomatology related to his diabetes mellitus during his hearing.

The Board finds that the Veteran has had adequate opportunity to submit evidence and arguments in support of the appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Diabetes Mellitus

The Veteran's diabetes mellitus is rated under the criteria of 38 C.F.R. § 4.120 (diseases of the endocrine system), DC 7913 (diabetes mellitus).  Under DC 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  The Veteran currently has a 20 percent rating for diabetes mellitus.

A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to the DC states to evaluate compensable complications of DM separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process.  

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities.").  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. at 366-67.

The plain language of DC 7913, where reciting the criterion "[r]equiring insulin" for the 40 and 60 percent ratings, clearly requires that the veteran is administered insulin.  The code does not authorize a 40 percent rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

In March 2008, the Veteran complained of being easily fatigued after a quarter mile of walking and feeling "drained" after a short walk or light exercises.  The private physician found that the Veteran did not have myelopathy, and that his pain was likely musculoskeletal pain v. arthritis pain.  

An April 2008 record noted the Veteran was doing water aerobics at the local YMCA, which he found "helpful."  His diabetes mellitus was under "fairly good control" and no change was made to his treatment.

In October 2008, the Veteran was afforded a VA examination in connection with his peripheral neuropathy claims which included some diabetes mellitus information.  The examiner noted the Veteran was "stable on Metformin 500 mg bid for the last few years" and the Veteran stated his diabetes was "well-controlled" and "has met goals."  He had never been on insulin and never had poorly controlled hyperglycemia while on medications.  He had never been admitted for any diabetic-related causes nor had any urgent visits for diabetes since starting treatment.  The examiner noted that the "Vet has no known restriction on exercises/strenuous activities"  and no "particular dietary restrictions" other than he had a nutrition consultation a few years ago when he was advised to avoid high sugar/calorie foods in general.  The Veteran complained that he was very frustrated by his diabetic diet as he had loved sweet and salty foods like pastries/cakes/donuts/fried stuff prior to his diagnosis of diabetes.

In June 2013, the Veteran was afforded his most recent diabetes examination.  At that time, his diabetes was treated with a restricted diet and prescribed oral hypoglycemic agents.  He did not require regulation of activities as part of his medical management of diabetes.  His frequency of visits to diabetic care providers for episodes of ketoacidosis or hypoglycemic reaction was less than twice per month.  He had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months.  He had not had progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  The examiner indicated that the Veteran's diabetes mellitus and complications of diabetes mellitus did not impact his ability to work.  

A June 2013 VA treatment record included a physician's recommendation that the Veteran participate in the MOVE! program at the VA for weight loss/management.  A June 2014 VA neurologist treatment record noted the Veteran continued to have non-insulin dependent diabetes mellitus.  

During his August 2016 Board hearing, the Veteran testified that his blood sugars had worsened in the last year.  He had "tried diets and it would keep it [sugars] down."  He stated he took his pill and ate a balanced diet but he was unable to control his blood sugar.  He testified that now every time he eats anything his blood sugar would go over 200.  He stated he has had to restrict his activities because if he did too much exercise, such as walking, his sugar would drop.  When questioned, the Veteran stated he was not yet on insulin for his diabetes, but that he anticipated he would need to be in the future given his increased blood sugars.

Review of the evidence above establishes that the Veteran requires hypoglycemic medications and restrictive diet, which are included in the currently-assigned 20 percent rating.  The evidence of record does not show-and the Veteran recently (August 2016) confirmed-that his diabetes does not require the use of insulin.  Diagnostic Code 7913 requires the need for insulin for the ratings above 20 percent.  As the Veteran's diabetes does not yet require insulin, he does not meet the criteria for a 40 percent, or higher, rating under Diagnostic Code 7913.  

The Board notes the Veteran's contentions that his blood sugars have worsened in the past year, and his belief that he will likely need insulin for his diabetes in the future.  However, the Board cannot provide increased ratings based on the projected medical needs of a disability.  Additionally, the record does not contain evidence of medical restriction of activities.  As the record does not show that the Veteran currently meets the criteria for a rating in excess of 20 percent for diabetes mellitus, the claim must be denied.  

The Board notes that the Veteran is separately rated for bilateral lower extremity peripheral neuropathy.  Available treatment records and the Veteran's statements and testimony do not show that the Veteran had any additional complications of diabetes for which a separate compensable rating may be appropriate.  

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes and, so, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Pilonidal Cyst

The Veteran filed a claim of entitlement to service connection for residuals of a pilonidal cyst in January 2012.  

The Veteran stated he had a pilonidal cyst in service, and he underwent surgery for it in service in 1969.  The area remained sensitive thereafter, but reopened in 2008.  He stated that the cyst prevented him from sitting for long periods of time.  "The cyst heals over and reopens every once in a while."  He stated that the cyst would heal over but cannot be removed with another surgery because the wound may not heal properly as a result of his diabetes.

The rating schedule does not include a Diagnostic Code specific to a pilonidal cyst.  Instead, the Veteran has been provided an initial 10 percent rating based upon Diagnostic Code 7804 for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

In March 2013, a friend of the Veteran provided a statement in support of his claim.  The friend stated that they frequently go on car rides and walks together.  The car rides had to be limited to 20 minutes so that the Veteran could "stand up and walk around" because he gets discomfort at the base of his spine, at the area of his cyst.  "The area of the cyst is very sensitive and can easily reopen."

Private treatment records show that the Veteran sought treatment for an "open cyst on his low back" in October 2008.  The physician noted the Veteran's history of undergoing a pilonidal cyst drainage years prior, and his complaint that "now there is an opening at site of surgery with drainage."  On examination there was a 3 cm opening at the site of the prior surgery of a pilonidal cyst.  The area was clean and there was no drainage, cellulitis or abscess. 

In November 2008, the Veteran sought a second opinion regarding his pilonidal cyst reopening.  He was noted to have had no recurrent problems of the pilonidal cyst from 1968 until several months ago when he noted focal, increased tenderness in this region.  He was "treated in October 2008 for a 2 cm open wound in the intergluteal cleft at the site of the prior pilonidal cystectomy.  The wound was clean and there was no evidence of recurrent pilonidal complex."  The private physician who treated him in October 2008 felt that the wound would eventually heal with proper wound care.  On examination of the presacral region, there was a well-healed surgical scar above the anus consistent with his prior pilonidal cystectomy except for a 2 cm open wound which was "relatively shallow."  The base of the wound was clean with healthy granulation.  There was no evidence of recurrent pilonidal sinus/cyst.  The Veteran was told to follow up with his other private physician, and "if there was no evidence that the wound was healing he may wish to undergo a simple wound revision, but otherwise diligent local wound care should result in a healed wound."

In December 2008, the Veteran had a follow-up appointment with his private physician.  "He [was] doing well without drainage or pain.  He did have an episode of hematochezia after a hard bowel movement from constipation."  On physical examination, the pilonidal abscess was clean and well-healed.  Probing did not reveal evidence of "any residual tracts."  There was no induration, dimple or hair.  The physician noted that the pilonidal abscess appeared to be healed and that his hematochezia was not significant, particularly in light of the fact that he had a normal colonoscopy in 2007.  

In June 2013, the Veteran was afforded a VA skin examination.  The Veteran noted he underwent pilonidal cyst surgery in 1968.  He suffered canalization of the site in 2008 and was treated conservatively with antibiotics and wound care.  He complained of pain with pressure over the site (car rides).  On average, the lesion became inflamed two to three times per year.  He stated he used cotton and topical antibiotics and the lesion would "return to baseline after about a week."  He was noted to have used topical antibiotic ointment for less than six weeks in the prior 12 months.  It was noted that the area of the cyst involved less than 5 percent of his total body surface and no exposed areas.  His skin disorder was noted to impact his ability to work by limiting ("cannot") his tolerance for activities requiring prolonged sitting.

During his August 2016 hearing, the Veteran noted that the area of his pilonidal cyst removal in service "tore open" in 2008 when he was attempting an exercise.  He had to pack it with medicine and gauze to let it heal again, and "lately it's tender all the time.  So sitting for a long time, even riding for a long time, uh, it's tender."  Additionally, twice a year it "opens up" and is very tender.  He said if he sits the wrong way or too long, he would start to feel tender in the area of the cyst and he would have to get up and shift.  When asked about his scar, the Veteran stated that the scar would reopen twice a year and that after losing 20 pounds that he could feel "a tightness" in the scar.  He also stated that if he was straining to use the restroom it could cause the scar to open up.  He stated that he went to a doctor about it a "few times," but he generally self-treats it when it opens up.  

Given that the credible lay evidence of pain and the supporting medical evidence showing that the scar from the Veteran's pilonidal cyst removal is unstable ("opens up"), the Board finds that the Veteran's scar is both painful and unstable.  Under Diagnostic Code 7804, Note (2) if one scar is both unstable and painful a 10 percent evaluation must be added based on the total number of unstable or painful scars.  Here the Veteran has one painful and unstable scar, and therefore meets the criteria for an initial 20 percent rating.

A rating in excess of 20 percent for the Veteran's residuals of a pilonidal cyst is not warranted.  The Veteran does not have additional painful or unstable scars such that a higher rating may be warranted under Diagnostic Code 7804.  Additionally, the Veteran's scar is not of the head/face/neck and is not of an area of at least 465 sq. cm. so as to warrant a rating in excess of 20 percent under Diagnostic Codes 7800 or 7801.  Additional Diagnostic Codes under 38 C.F.R. § 4.118 (schedular rating for skin disabilities) do not provide applicable standards for the Veteran's residuals of a pilonidal cyst.  

Extraschedular

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the Veteran's diabetes mellitus and residuals of a pilonidal cyst (scar) do not present exceptional disability pictures.  The symptoms of the diabetes and scar are contemplated by the rating criteria, and additional higher ratings for increased symptoms are available.  Specifically, the Veteran's diabetes mellitus is rated based on the schedular criteria for diabetes, and as he does not current require insulin, he does not meet the criteria for the higher ratings available.  The Veteran's residuals of a pilonidal cyst is a painful and unstable scar.  The scar is unstable 2 to 3 times per year and is chronically tender.  These symptoms are addressed by Diagnostic Code 7804, which provided an additional 10 percent for a scar that was both painful and unstable.  Additionally, the Board considered additional skin Diagnostic Codes because a pilonidal cyst is not specifically listed in the rating code, but determined that no other rating criteria was a better fit for the Veteran's symptoms and would not provide an increased rating.  There is no indication that his scar or diabetes required hospitalization or marked interference with his employment.  As such, referral for extra-schedular consideration is not warranted. 

The Board also notes that the Court has held that the TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, a claim for TDIU has been raised, and will be addressed in the REMAND section below.  The Veteran has reported that his residuals of a pilonidal cyst contribute to his inability to work, and this will be addressed in any future TDIU determination.


ORDER

The appeal as to the issue of entitlement to service connection for right and left upper extremity peripheral neuropathy is dismissed.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial 20 percent rating, but no higher, for residuals of a pilonidal cyst is granted.


REMAND

Peripheral Neuropathy

During his August 2016 Board hearing, the Veteran testified that his peripheral neuropathy had worsened in the past year.  Previously his neuropathy was limited to his knee down to his foot, but in the past year it had increased in severity and now went up to his hip and upper thigh.  He also stated he was on 2700 mg of Gabapentin daily.  His peripheral neuropathy was impacting his ability to sit and drive, and that he had both pain and burning with sitting.  He stated he had not received any diagnostic testing in the past year since his symptoms had increased.  The Veteran's last VA examination for his peripheral neuropathy was in 2013.  Given his statements that his symptoms have recently worsened, a remand is necessary for a VA examination to determine the current severity of his disability.

Additionally, the most recent VA treatment records in the claims file are from 2014.  Ongoing treatment records should be added on remand.

PTSD

During his August 2016 Board hearing, the Veteran testified that his PTSD was worse than the initial 50 percent awarded to him as his paranoia and anxiety had increased.  He also stated he was undergoing counseling.  He reported searching his home every time he returned to it, and that he had a hidden camera installed.  He felt his PTSD symptoms were increasing with his age because he felt more "vulnerable" or fragile as he got older.  He reported he was on Citalopram for anxiety but that he did not like to take it, so he would go days without it until his anxiety was bad enough he felt he had to take it.

The Veteran was last afforded a VA PTSD examination in 2015.  The examiner diagnosed depressive disorder, mild PTSD, and alcohol dependence in sustained remission.  Despite the examiner finding that the Veteran's depressive disorder was not a result of his service, the RO provided the 50 percent rating based upon all of the Veteran's psychiatric symptoms.  The VA examiner found that the Veteran's level of occupational and social impairment, based on all of his diagnosed mental health disorders, was mild or transient.  The examiner additionally noted that the Veteran's self-report of symptoms improved between 2006 (when he was hospitalized for "acute psychotic decompensation...related to withdrawal from the combination of alcohol and benzodiazepines") and 2013 (when the Veteran had negative PTSD and depression screenings based on self-report).  Given that the 2015 VA examiner felt that the Veteran's symptoms were mild, and his 2013 self-report of improved psychiatric symptoms versus his 2016 report of increased psychiatric symptoms, the Board finds that an additional VA examination is required.

The Veteran has reported that he is receiving counseling for his PTSD/psychiatric disorders.  The available VA treatment records, and limited private records provided by the Veteran, do not include many counseling records (limited group VA counseling records), and none newer than 2013.  On remand, an attempt should be made to obtain any missing counseling records, as referenced by the Veteran in his 2016 hearing.

TDIU

The Veteran contends that he is unable to work due to a combination of his service-connected disabilities.  Specifically, the Veteran argues that he is unable to sit long enough to perform a sedentary career due to his residuals of a pilonidal cyst and peripheral neuropathy of the lower extremities, that he is unable to stand or walk for long periods due to his peripheral neuropathy of the lower extremities, and that he has memory impairment as a result of his psychiatric and/or diabetes disabilities.

Although the Veteran has provided statements in support of a claim for TDIU, he has not yet submitted a forma VA 21-8940 (formal TDIU claim).  On remand, these forms should be provided to him for completion.

Additionally, the Veteran should be provided with any necessary examinations to determine the current functional impact of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history and education.  An appropriate period of time should be allowed for response.

2.  Request that the Veteran provide releases for any private treatment he has received in the past five years, including for his neurological and psychiatric disabilities.  Obtain any private treatment records for which the Veteran provides releases and ongoing VA treatment records from 2013 onward.

3.  After the development in #2 has been completed, schedule the Veteran for a VA peripheral neuropathy examination to determine the current severity of his bilateral lower extremity neuropathy.  If any diagnostic tests are needed, then they must be provided.  The examiner should address the impact of the disability on the Veteran's ability to maintain employment.

4.  After the development in #2 has been completed, schedule the Veteran for a VA mental health examination to determine the current severity of his PTSD with alcohol use disorder.  If the Veteran has other psychiatric diagnoses, the examiner should indicate whether such associated symptomatology can be clearly separated from his service-connected PTSD with alcohol use disorder.  The examiner should also address the impact of the disability on the Veteran's ability to maintain employment.

5.  After the above development has been completed, schedule any examinations deemed necessary to address the claim for TDIU.  The examiner should address the functional impact of the Veteran's service-connected disorders, and elicit from the Veteran his educational and work experience.

6.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


